Citation Nr: 0115118	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-01 964A	)	DATE
	)
	)


THE ISSUE

Whether a June 1, 1988, decision by the Board of Veterans' 
Appeals, which denied a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disabilities, involved clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in February 2000, the moving party's 
representative claimed that a Board decision of June 1, 1988, 
involved clear and unmistakable error (CUE) by denying his 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities (TDIU).  His statement was accepted as a request 
for review of the Board's June 1, 1988, decision on the 
grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2000).

FINDINGS OF FACT

The June 1, 1988, Board decision was adequately supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous. 

CONCLUSION OF LAW

The June 1, 1988, Board decision, which denied a claim of 
entitlement to TDIU, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The evidence pertinent to the claim of entitlement to TDIU 
which was of record at the time of the Board's June 1, 1988, 
decision is summarized below. 

In May 1985, Joseph B. Davis, MD, a private physician, 
reported that he had seen the veteran between February 1982 
and August 1984 for a skin condition, a nerve condition, and 
low back pain.  He stated, "We saw him on a sort of hit-or-
miss basis here, on occasion providing him with pain 
medication.  He declined to return to light work when it was 
made available to him by the railroad." 

The veteran was hospitalized at a VA Medical Center from 
April to May 1985; he was treated in a combat veterans' 
treatment program.  At hospital discharge, he was found 
capable of returning to full-time employment. 

At a VA psychological assessment in September 1985, the 
diagnostic impressions were, on Axis I, generalized anxiety 
disorder and dysthymic disorder, and, on Axis II, 
narcissistic traits and borderline traits.  The examining 
psychologist reported that people with the veteran's profile 
tend to keep others at a distance because they are afraid of 
emotional involvement. 

At an examination by a VA clinical social worker in September 
1985, the veteran gave a history of working for a railroad 
from 1968 to March 1985 and then retiring on disability. 

At a VA psychiatric examination in September 1985, the 
impressions were dysthymic disorder, mixed personality 
disorder, and that the veteran did not meet all criteria for 
a diagnosis of post-traumatic stress disorder (PTSD).  The 
examiner reported that the veteran's social adaptability 
seemed to be impaired to a moderate degree and his work 
adaptability seemed to be impaired from a mild to moderate 
degree. 

In February 1986, the veteran underwent a psychiatric 
evaluation for a state disability determination division.  
The assessments were dysthymic disorder and atypical 
personality disorder.  No opinion was stated as to the 
veteran's ability to work. 

In April 1986, on VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
stated that he worked for Conrail as a railroad brakeman from 
May 1968 to July 1992.  He stated that he tried to get 
transferred from brakeman to a less dangerous job, but he was 
denied by the railroad. 

The veteran was hospitalized at a VA Medical Center from 
April to May 1986 for psychiatric treatment.  At hospital 
discharge, he was considered capable of returning to full-
time employment. 

The veteran was readmitted to the VA Medical Center in May 
1986 for completion of a combat veterans' treatment program.  
At discharge in June 1986, he was considered capable of 
returning to full-time employment. 

The veteran and one of his ex-wives testified at a personal 
hearing in August 1986.  The veteran testified that: he did 
not know what disability the railroad determined had 
prevented him from working; he went back to work on the 
railroad in May 1984, injured his back and hand in July 1984, 
and then was off from work.  When asked if a doctor at the VA 
Medical Center had told him that he was not capable of 
returning to full employment, the veteran said that he could 
not answer that question.  The veteran testified further that 
his back still bothered him and that, at times, his hand 
would swell and he would not have full use of his fingers.  
When he was asked, if it were not for his back and hand, 
there was any type of work he could perform successfully, the 
veteran said, "Not in my present state of mind, no."  The 
veteran's ex-wife testified that the veteran sent a letter to 
the railroad saying that he quit his job and they said that 
they would give him retirement. 

A letter to the veteran from the United States Railroad 
Retirement Board dated in September 1986 was submitted.  The 
letter stated that an award was being made which superseded 
the award previously made on the basis of partial information 
and that the veteran's annuity entitlement was based on 
disability.  The letter did not state the nature of the 
disability or disabilities for which the annuity was granted. 

In September 1987, a consulting psychiatrist reported to the 
Railroad Retirement Board that he had examined the veteran 
and the diagnosis was PTSD, severe, with psychotic elements 
of a paranoid nature.  No opinion was stated as to whether 
the veteran was capable of working. 

At a VA psychiatric examination in October 1987, the 
diagnoses, on Axis I, were alcohol dependence in remission, 
marijuana abuse, and PTSD.  With regard to the degree of 
psychiatric impairment, the examiner stated, "At this point 
is moderate to severe, as (the veteran) describes a very 
easily irritated and angered individual who has little 
impulse control and difficulty with interpersonal 
relationships."  With regard to the degree of functional 
capacity, the examiner stated, "He is probably only able to 
work in a job that does not cause him to have a great deal of 
social interaction." 

At the time of the Board's June 1, 1988, decision, applicable 
regulations provided that total disability ratings for 
compensation might be assigned where the schedular rating for 
the service connected disabilities was less than 100 percent 
when it was found that the service connected disabilities 
were sufficient to produce unemployability without regard to 
advancing age.  38 U.S.C.A. § 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16. 

In the decision of June 1, 1988, the Board noted that the 
veteran's service connected disabilities were dysthymic 
disorder/PTSD, evaluated as 50 percent disabling, and 
postoperative residuals of an orchiopexy, evaluated as non-
compensably disabling.  The Board found that residuals of an 
orchiopexy imposed no significant disability on the veteran, 
and the moving party has not disagreed with that finding.  In 
the decision of June 1, 1988, the Board found that the 
veteran's service connected psychiatric disability was not of 
sufficient severity to render the veteran unemployable. 

The moving party's representative argues that, at the time of 
the Board's June 1, 1988, decision, the Railroad Retirement 
Board's award of a disability annuity was the only evidence 
of record concerning the veteran's employability, and that 
there was no evidence that the veteran could perform any form 
of substantially gainful employment. 

Review of the pertinent evidence of record in June 1988, set 
forth above, clearly shows that the representative's 
assertions are not correct.  First, it should be noted that 
the letter to the veteran from the Railroad Retirement Board 
which was of record did not even state whether a disability 
annuity was being granted for psychiatric disability or for 
the back and hand injuries which the veteran testified that 
he sustained in July 1984, and the veteran testified that he 
did not know the basis on which the disability annuity had 
been granted.  Furthermore, the VA physicians who treated the 
veteran in 1985 and 1986 for psychiatric disability found 3 
times that he was capable of returning to full-time 
employment.  In addition, although a psychiatrist who 
evaluated the veteran for the Railroad Retirement Board found 
that his psychiatric disability was severe, he did not in his 
report, which was submitted to VA, say that the veteran was 
unemployable by reason of psychiatric disability. 

The moving party's claim that there was CUE in the Board's 
June 1, 1988, decision amounts to nothing more than a 
disagreement with the way the evidence of record was 
evaluated.  However, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d), and, therefore, the Board now concludes that, 
in the decision of June 1, 1988, the Board did not commit any 
error of law or fact constituting CUE.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403. 



ORDER

The motion for revision of the Board's decision of June 1, 
1988, on the grounds of CUE is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



